Citation Nr: 0636663	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  94-48 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
left carpel tunnel syndrome (CTS), for the period prior to 
October 24, 2001.

2.  Entitlement to an increased rating in excess of 20 
percent for left CTS, for the period on and subsequent to 
October 24, 2001. 

3.  Entitlement to an increased rating in excess of 10 
percent for right CTS, for the period prior to October 24, 
2001.

4.  Entitlement to an increased rating in excess of 30 
percent for right CTS, for the period between October 24, 
2001 and May 24, 2004, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from November 1982 to April 
1984 (and apparently a prior service period of more than 11 
years and 10 months).

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision by the Roanoke, Virginia, Regional Office (RO).

In April 1998, December 1999, and May 2004, the Board 
remanded the case to the RO for additional evidentiary 
development.  Development has been accomplished, and the 
matter has been returned to the Board.  Effective May 24, 
2004, a 50 percent rating was assigned for CTS on the right.  
Issue 4 has been recharacterized appropriately on the title 
page.

In September 2006, subsequent to the most recently issued 
supplemental statement of the case (SSOC) (dated in April 
2006), the Board received additional medical evidence from 
the veteran without a waiver of review by the RO.  As this 
evidence does not relate to his CTS disabilities, the Board 
will not remand the case to the RO for review of the 
additional evidence.




FINDINGS OF FACT

1.  The veteran is right handed.

2.  For the period prior to October 24, 2001, left CTS was 
manifested by decreased sensation and diminished reflexes in 
the upper extremities with normal motor function and full 
range of motion, which resulted in mild impairment of the 
left wrist.

3.  Since October 24, 2001, left CTS, is characterized by 
incomplete paralysis with loss of sensation of the median 
nerve distribution that results in moderate impairment.

4.  For the period prior to October 24, 2001, right CTS, was 
manifested by abnormal nerve conduction study, decreased 
sensation and diminished reflexes in the upper extremities 
with normal motor function and full range of motion, which 
resulted in mild impairment of the right wrist.

5.  For the period between October 24, 2001 and May 24, 2004, 
right CTS, was characterized by incomplete paralysis with 
loss of sensation of the median nerve distribution that 
resulted in moderate impairment.

6.  Since May 24, 2004, right CTS, resulted in median nerve 
injury characterized by incomplete paralysis and severe 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
more, for left CTS for the period prior to October 24, 2001, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.124, 4.20, 4.40, Diagnostic Codes 8515, 8615, 8715 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for left CTS for the period on and subsequent to 
October 24, 2001, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.124, 4.20, 4.40, Diagnostic 
Codes 8515, 8615, 8715 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for right CTS for the period prior to October 24, 
2001, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124, 4.20, 4.40, Diagnostic Codes 8515, 8615, 
8715 (2006).

4.  The criteria for a disability rating in excess of 30 
percent for right CTS for the period between October 24, 
2001, and May 24, 2004, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.124, 4.20, 4.40, 
Diagnostic Codes 8515, 8615, 8715 (2006).

5.  The criteria for a disability rating in excess of 50 
percent for right CTS for the period subsequent to May 24, 
2004, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124, 4.20, 4.40, Diagnostic Codes 8515, 8615, 
8715 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability evaluations that 
have been assigned to his right and left CTS do not 
adequately reflect the severity of this bilateral wrist 
disability.  Notice requirements have been satisfied by 
virtue of letters sent to the veteran in May 2004 and July 
2006.  The content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant and records that could be obtained have been.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for higher disability rating

In evaluating a claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  

Carpal tunnel syndrome is defined as the most common nerve 
entrapment syndrome, characterized by nocturnal hand 
paresthesia and pain, and sometimes sensory loss and wasting 
in the median hand distribution; affects women more than men 
and is often bilateral; and is caused by chronic entrapment 
of the median nerve at the wrist, within the carpal tunnel.  
Stedman's Medical Dictionary 1749, (27th ed. 2000).

In determining the appropriate rating criteria for the 
veteran's service-connected CTS, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The disability in question is rated by 
analogy under 38 C.F.R. § 4.124a, Code 8515 (paralysis of the 
median nerve).  The Board has reviewed other diagnostic codes 
and finds this to be the clearly most appropriate code. 

The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715.  Under 
Diagnostic Code 8515, a 10 percent evaluation may be assigned 
for mild incomplete paralysis of the median nerve for the 
major upper extremity.  A 30 percent evaluation requires 
moderate incomplete paralysis.  A 50 percent evaluation 
requires severe incomplete paralysis.  A 70 percent 
evaluation requires complete paralysis of the median nerve, 
the hand inclined to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8615, 8715.

A note in the Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id.

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A 20 percent evaluation 
requires favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

The post service examination reports show that the veteran is 
right handed.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Factual background for the period prior to October 24, 2001.

Based on inservice treatment service connection was granted 
for bilateral CTS in a May 1985 rating action.  The rating 
action noted that the veteran underwent bilateral surgical 
releases in 1984.  A noncompensable evaluation was assigned.  

The RO received the veteran's current claim in February 1992.  
In July 1996, the RO increased the evaluation for right hand 
CTS to 10 percent disabling, effective in February 1992.  
Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

During the course of this appeal, the veteran was afforded 
several VA examinations.  At VA examination in July 1992, it 
was noted that he had weakness in both hands, but he had full 
range of motion.  There was no motor impairment.  VA 
outpatient records dated between January and April 1993 show 
that he was treated for right hand extensor tendonitis.  
Electromyograph (EMG) and nerve conduction studies were 
performed in January 1993 at a VA facility.  There was distal 
latency of the right median nerve with normal conduction 
velocity and amplitude.  The other nerves tested in the upper 
extremities were normal.  The examiner noted that the 
findings were compatible with mild right CTS without 
involvement of the motor branch of the nerve.  

A VA examination was conducted in March 1994.  He had full 
range of motion of the wrists.  The examiner noted that the 
veteran had upper extremity pain due to cervical changes and 
not CTS.  The Board recognizes that the veteran is separately 
service connected for cervical spondylosis, which also causes 
upper extremity impairment. 

An October1998 QTC neurologic examination report shows that 
the upper extremity reflexes were diminished symmetrically, 
right to left at the brachioradialis, biceps and triceps 
tendon with each having trace reflexes only.  There was no 
evidence of muscle weakness or wasting.  The sensory 
classification was level 3 ("specifically decreased 
sensibility with or without abnormal sensation or pain which 
interferes with activity").  The motor strength 
classification was 5 with active movement against gravity and 
with full resistance at all joints tested.  In an addendum, 
the examiner reported that neither weakness, excessive 
fatigability, nor incoordination was exhibited in the wrists.  
He had full range of motion.  The Tinel's and Phalen signs 
were negative.  The examiner commented that the pain related 
to CTS could significantly limit functional ability during 
flare-ups.  In a March 1999 addendum, the range of motion of 
the wrists was reported.  Dorsiflexion on the right was 50 
degrees (with pain) and 70 degrees on the left; palmar 
flexion was 80 degrees, bilaterally; radial deviation was 20 
degrees, bilaterally; and ulnar deviation was 45 degrees 
(with pain on the right), bilaterally.  

Entitlement to an increased (compensable) evaluation for left 
CTS, for the period prior to October 24, 2001.

In regard to the left wrist, as reported above, the October 
1998 QTC report shows diminished reflexes in the upper 
extremities, as well as decreased sensation, bilaterally.  
The Board considers this as evidence of mild neurological 
impairment in the left wrist.  However, while there is 
evidence of mild sensory deficits, there are no consistent 
organic changes reported such as muscle weakness, muscular 
atrophy or trophic changes involving the left wrist.  As 
such, the Board finds that the veteran's neurologic 
manifestations would be compatible with no more than a 10 
percent evaluation during this period. 



Entitlement to an increased rating in excess of 10 percent 
for right CTS, for the period prior to October 24, 2001.

Examination during this time period shows that the veteran 
had decreased reflexes in the right wrist.  Further there was 
decrease sensation in the right hand.  Significantly, 
however, none of the physicians diagnosed him as having more 
than mild impairment of the major upper extremity.  The motor 
examinations were considered  normal.  He had full range of 
motion of both wrists.  The examiner who conducted the 
electrodiagnostic study in 1993 noted that findings were 
compatible with mild right CTS.  Under these circumstances, 
it can not be concluded that the disability picture during 
this time period reflected more than mild impairment.  

Factual background for the period subsequent to October 24, 
2001.

An October 2001 QTC examination disclosed no sign of heat 
redness, swelling, effusion, drainage, or abnormal movement 
of the wrists.  Weakness was demonstrated in the grip when he 
pinched his fingers.  Dorsiflexion on the right was 50 
degrees and 60 degrees on the left; palmar flexion was 80 
degrees, bilaterally; radial deviation was 20 degrees, 
bilaterally; and ulnar deviation was 45 degrees, bilaterally.  
There was no pain on the range of motion study.  There was 
fatigue, weakness, lack of endurance, and incoordination in 
both wrists with fatigue being the primary problem.  However, 
the examiner indicated that this did not affect the range of 
motion.  Further, the examiner noted that these factors could 
not be measured.  The veteran did not have any pain that 
significantly limited his function.  He did not have complete 
paralysis but partial paralysis with loss of sensation of the 
median nerve distribution.  There was decreased sensation 
involving the thumb, index finger, long finger and half of 
his ring finger of both hands.  The examiner commented that 
there was a moderate loss of sensation involving the nerve of 
both hands.  

In November 2001, neurological testing was conducted.  The 
motor examination was normal.  He had 5/5 strength in the 
intrinsic muscles of both hands.  There was no atrophy or 
fasciculation.  There was full range of motion of the wrists 
and fingers.  There was no proximal weakness in both upper 
extremities.  Sensory examination revealed numbness in the 
right thumb and distally in the second and third fingers.  
The left fingers' sensation was intact.  Deep tendon reflexes 
were +1 in both biceps, brachioradialis, triceps, knees, and 
ankles.  The examiner commented that the veteran had median 
nerve neuropathy secondary to CTS.  The right wrist 
involvement was moderate and the left was mild.  There was no 
discreet paralysis appreciated during the examination.  The 
patient becomes symptomatic, especially when working with his 
tools.  There was fixed sensory loss at the right thumb.  

In June 2002, the RO increased the disability evaluation for 
the right wrist to 30 percent disabling and the left wrist to 
20 percent disabling, effective October 24, 2001.

VA examination and diagnostic studies were conducted in May 
2004.  In reporting the diagnostic impression, the examiner 
noted there was evidence of CTS worse on the right than left.  
The right wrist was of moderate severity but this was 
slightly difficult to quantify due to findings consistent 
with diffuse sensory peripheral neuropathy (due to diabetic 
neuropathy).

In a February 2006 rating action, the RO increased the 
disability evaluation for right CTS to 50 percent, effective 
May 26, 2004.

Entitlement to an increased rating in excess of 20 percent 
for left CTS, for the period on and subsequent to October 24, 
2001 

An evaluation in excess of 20 percent for left CTS is not 
warranted.  In this regard, muscle strength was normal.  His 
neurological impairment has not caused significant limitation 
in the functioning of the left upper extremity.  While there 
was some weakness in grip when pinching , he had 5/5 strength 
in the intrinsic muscles of both hands.  There was no atrophy 
or fasciculation and there was full range of motion of the 
wrists and fingers.  There was no proximal weakness in both 
upper extremities.  The QTC examiners reported mild to 
moderate disability involving the median nerve of the left 
hand.  In summary, the veteran has been found to have no more 
than moderate neurologic disability of the left hand since 
October 24, 2001.  



Entitlement to an increased rating in excess of 30 percent 
for right CTS, for the period between October 24, 2001 and 
May 24, 2004.

While the veteran in this case has been shown to have sensory 
disturbances as a result of his right CTS, there is no 
evidence of any muscle atrophy or impaired movement.  The 
evidence of record demonstrates the veteran's right CTS is 
manifested by no more than moderate incomplete paralysis of 
the median nerve.  As shown above, the QTC examiner noted 
that there was no muscle atrophy in the right wrist or hands.  
The QTC examiner's impression was that the veteran had normal 
strength and described the veteran's impairment of the right 
wrist in terms of moderate disability.  The Board finds that 
this evidence more nearly approximates the criteria for 
moderate impairment as opposed to severe.  

Entitlement to an increased rating in excess of 50 percent 
for right CTS subsequent to May 24, 2004.

As noted above, the next higher schedular rating of 70 
percent requires complete paralysis of the median nerve, 
which has not been demonstrated in the present case.  While 
the veteran does have incomplete nerve paralysis, resulting 
in weakness and loss of sensation, he continues to have full 
motion of the right wrist and hand, with the ability to make 
a fist and grasp objects.  His level of disability was most 
recently characterized as moderately disabling by a VA 
physician.  No medical examiner has diagnosed the veteran 
with complete paralysis of the median nerve, or the 
functional equivalent thereof.  Overall, the preponderance of 
the evidence is against a finding of complete paralysis of 
the median nerve, for which a 70 percent rating would be 
warranted.  Thus a rating in excess of 50 percent is not 
warranted.

Entitlement to higher disability ratings based on Deluca 
considerations

In October1998, the veteran reported symptoms that included 
numbness and tingling in the hands with shooting pain above 
the thumbs.  He reported that he had to rest his hands during 
work until improvement to the point where he could return to 
work.  At VA examination in 2004 the veteran reported similar 
symptoms with weakness in both hands.  He denied periods of 
flare-ups although his symptoms were worsened by repetitive 
or prolonged activity.  

In light of the veteran's credible complaints of pain, 
numbness, and tingling experienced in his hands, functional 
loss due to flare-ups, pain, fatigability, incoordination, 
pain on movement, and weakness, were considered and are 
reflected in the variously assigned disability ratings.  In 
an October 1998 addendum, the examiner noted his wrist did 
not exhibit weakness, excessive fatigability, or 
incoordination.  As noted above, the veteran has full range 
of motion and no evidence of motor impairment.  In October 
2001, the examiner noted that there was fatigue, weakness, 
lack of endurance and incoordination in both wrists; however, 
reportedly, this did not affect the range of motion.  
Further, evidence of swelling, deformity, or atrophy has 
never been shown.  While the veteran is competent to report 
pain, he has not identified any functional limitation that 
would warrant higher rating under the applicable rating 
criteria at any time during the appeal period.  The rating 
schedule does not support an increased rating due to pain 
alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Scarring

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation of the wrists 
or hands, a compensable rating is not warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  




	(CONTINUED ON NEXT PAGE)


ORDER

A 10 percent rating, but no more, for left CTS for the period 
prior to October 24, 2001, is granted, subject to the 
applicable laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 20 percent for left CTS is denied for 
the period commencing October 24, 2001.

A rating in excess of 10 percent for right CTS is denied for 
the period prior to October 24, 2001.

A rating in excess of 30 percent for right CTS is denied for 
the period between October 24, 2001 and May 24, 2004.

A rating in excess of 50 percent for right CTS is denied for 
the period commencing May 24, 2004.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


